                                                                   Case 8:20-bk-11507-ES       Doc 437 Filed 02/24/21 Entered 02/24/21 15:24:57             Desc
                                                                                                Main Document     Page 1 of 6


                                                                   1    Ira D. Kharasch (CA Bar No. 109084)
                                                                        John W. Lucas (CA Bar No. 271038)
                                                                   2    Jason H. Rosell (CA Bar No. 269126)
                                                                        Victoria A. Newmark (CA Bar No. 183581)
                                                                   3    PACHULSKI STANG ZIEHL & JONES LLP
                                                                        10100 Santa Monica Blvd., 13th Floor
                                                                   4    Los Angeles, California 90067
                                                                        Telephone: (310) 277-6910
                                                                   5    Facsimile: (310) 201-0760
                                                                        E-mail: ikharasch@pszjlaw.com
                                                                   6             jlucas@pszjlaw.com
                                                                                 jrosell@pszjlaw.com
                                                                   7             vnewmark@pszjlaw.com

                                                                   8    Counsel to Debtors and Debtors in Possession

                                                                   9                             UNITED STATES BANKRUPTCY COURT

                                                                  10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                  11                                      SANTA ANA DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                           Case No. 8:20-bk-11507-ES
                                                                       HCA WEST, INC., et al.,
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                    Chapter 11
                                           ATTORNEYS AT LAW




                                                                                          Debtors and Debtors-in
                                                                  14                      Possession.                   Jointly Administered With Case Nos.:
                                                                                                                        8:20-BK-11508-ES and 8:20-BK-11509-ES
                                                                  15   Affects:
                                                                                                                        NOTICE OF CONTINUED CHAPTER 11
                                                                  16       All Debtors                                  STATUS CONFERENCE
                                                                  17       HCA WEST, INC., ONLY                         Hearing:
                                                                  18                                                    Date:        May 6, 2021
                                                                           HAI EAST, INC., ONLY
                                                                                                                        Time:        10:30 a.m. (Pacific Time)
                                                                  19                                                    Place:       ZoomGov
                                                                           HNA, INC., ONLY
                                                                  20

                                                                  21
                                                                       TO ALL PARTIES-IN-INTEREST:
                                                                  22
                                                                              NOTICE IS HEREBY GIVEN that the Court has continued the Chapter 11 Status
                                                                  23
                                                                       Conference (the “Status Conference”) to May 6, 2021 at 10:30 a.m.
                                                                  24
                                                                              PLEASE TAKE FURTHER NOTICE that because of the COVID-19 pandemic, the
                                                                  25
                                                                       Court will conduct the Status Conference using ZoomGov audio and video technology.
                                                                  26
                                                                       Information on how to participate in the hearing using ZoomGov is provided below.
                                                                  27

                                                                  28
                                                                   Case 8:20-bk-11507-ES         Doc 437 Filed 02/24/21 Entered 02/24/21 15:24:57                 Desc
                                                                                                  Main Document     Page 2 of 6


                                                                   1           PLEASE TAKE FURTHER NOTICE that hearing participants and members of the public

                                                                   2   may participate in and/or observe the hearing using ZoomGov, free of charge.

                                                                   3           PLEASE TAKE FURTHER NOTICE that individuals may connect by ZoomGov audio and

                                                                   4   video using a personal computer (equipped with camera, microphone and speaker), or a handheld mobile

                                                                   5   device with an integrated camera, microphone and speaker (such as an iPhone, iPad, Android phone or

                                                                   6   Android tablet). The connection can be initiated by entering the “Meeting URL” into a web browser on

                                                                   7   any of these devices, provided the device is connected to the Internet. Individuals connecting in this

                                                                   8   manner will be prompted for the Meeting ID and Password shown below.

                                                                   9           PLEASE TAKE FURTHER NOTICE that individuals also may connect to the hearing by

                                                                  10   telephone only, using the telephone number provided below. Individuals connecting in this manner also

                                                                  11   will be prompted for the Meeting ID and Password.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           PLEASE TAKE FURTHER NOTICE that neither a Zoom nor a ZoomGov account is
                                        LOS ANGELES, CALIFORNIA




                                                                  13   necessary to participate in or observe the hearing, and no pre-registration is required.
                                           ATTORNEYS AT LAW




                                                                  14           PLEASE TAKE FURTHER NOTICE that the audio portion of the hearing will be recorded

                                                                  15   electronically by the Court and constitute its official record.

                                                                  16           PLEASE TAKE FURTHER NOTICE that all persons are strictly prohibited from making any

                                                                  17   other recording of court proceedings, whether by video, audio, “screenshot,” or otherwise. Violation of

                                                                  18   this prohibition may result in the imposition of monetary and non-monetary sanctions.

                                                                  19           PLEASE TAKE FURTHER NOTICE that the following is the unique ZoomGov connection

                                                                  20   information for the above-referenced hearing:

                                                                  21           Meeting URL: https://cacb.zoomgov.com/j/1618897382
                                                                               Meeting ID: 161 889 7382
                                                                  22           Password: 736506
                                                                               Telephone: 1 (669) 254 5252 or 1 (646) 828 7666
                                                                  23

                                                                  24           PLEASE TAKE FURTHER NOTICE that more information on using ZoomGov to participate

                                                                  25   in this hearing is available on the Court’s website at the following web address:

                                                                  26   https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants.

                                                                  27

                                                                  28

                                                                                                                           2
                                                                       DOCS_LA:336280.1
                                                                   Case 8:20-bk-11507-ES       Doc 437 Filed 02/24/21 Entered 02/24/21 15:24:57         Desc
                                                                                                Main Document     Page 3 of 6


                                                                   1    Dated:    February 24, 2021            PACHULSKI STANG ZIEHL & JONES LLP

                                                                   2
                                                                                                               By       /s/ John W. Lucas
                                                                   3                                                    Ira D. Kharasch (CA Bar No. 109084)
                                                                                                                        John W. Lucas (CA Bar No. 271038)
                                                                   4                                                    Jason H. Rosell (CA Bar No. 269126)
                                                                                                                        Victoria A. Newmark (CA Bar No. 183581)
                                                                   5
                                                                                                                        Counsel to the Debtors and
                                                                   6                                                    Debtors in Possession

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                    3
                                                                       DOCS_LA:336280.1
             Case 8:20-bk-11507-ES                  Doc 437 Filed 02/24/21 Entered 02/24/21 15:24:57                                      Desc
                                                     PROOF OF SERVICE OF
                                                      Main Document      DOCUMENT
                                                                       Page 4 of 6
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the document entitled: NOTICE OF CONTINUED CHAPTER 11 STATUS CONFERENCE


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
 and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 2/24/2021, I
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on
 the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                          Service information continued on attached page



 2. SERVED BY UNITED STATES MAIL: On (date), 2/24/2021 I served the following persons and/or entities at the last known
 addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
 the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration
 that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                     X Service information continued on attached page



 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
 person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________, I served the following persons
 and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
 facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
 overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page




 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/24/2021                               Nancy Lockwood                                           /s/ Nancy Lockwood
  Date                                   Printed Name                                               Signature

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
 DOCS_LA:329989.2
           Case 8:20-bk-11507-ES                   Doc 437 Filed 02/24/21 Entered 02/24/21 15:24:57                                      Desc
                                                    Main Document     Page 5 of 6
1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Karol K Denniston karol.denniston@squirepb.com,
         travis.mcroberts@squirepb.com;sarah.conley@squirepb.com;karol-k-denniston-9025@ecf.pacerpro.com
        Michael J Hauser michael.hauser@usdoj.gov
        John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
        Mark E McKane mark.mckane@kirkland.com, mmckane@kirkland.com;alevin@kirkland.com;lydia-yale-
         8751@ecf.pacerpro.com
        Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
        David L. Neale dln@lnbyb.com
        Victoria Newmark vnewmark@pszjlaw.com
        Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
        Jason H Rosell jrosell@pszjlaw.com, mrenck@pszjlaw.com
        Jeffrey Snyder eservice@bilzin.com, eservice@bilzin.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Michael J. Weiland mweiland@wgllp.com,
         kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

2. SERVED BY UNITED STATES MAIL:

See attached mailing list.




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
DOCS_LA:329989.2
              Case 8:20-bk-11507-ES    Doc 437 Filed 02/24/21 Entered 02/24/21 15:24:57     Desc
                                        Main Document     Page 6 of 6

 Request for Special Notice Pursuant   Mark McKane, P.C.                Michael De Vries
 to 2002                               Adam R. Alper                    Christopher Lawless
                                       Brandon H. Brown                 KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS LLP             555 South Flower Street
                                       555 California Street            Los Angeles, CA 90071
                                       San Francisco, CA 94104

 Chad J. Husnick                                                        Christopher J. Giaimo, Esq.
 KIRKLAND & ELLIS LLP                                                   Squire Patton Boggs (US) LLP
 300 North LaSalle                                                      2550 M Street, NW
 Chicago, IL 60654                                                      Washington, DC 20037




DOCS_LA:328743.2 38393/001
